 1                                      UNITED STATES DISTRICT COURT
 2                                    EASTERN DISTRICT OF CALIFORNIA
 3

 4       CALIFORNIA ORGANIC                                           OLD CASE 1:19-CV-0296 LJO EPG
         FERTILIZERS, INC.,
 5
                                  Plaintiff                           NEW CASE 1:19-CV-0296 AWI EPG
 6
                        v.
 7
         TRUE ORGANIC PRODUCTS, INC. and
 8       DOES 1-10,                                                   ORDER RELATING & REASSIGNING
                                                                      CASE AND REFERING CASES TO THE
 9                                Defendant                           MAGISTRATE JUDGE FOR FURTHER
                                                                      PROCEEDINGS
10

11            After a review of the Court’s docket, it appears that this case is related to True Organic
12 Products, Inc. v. California Organic Fertilizers, Inc., 1:18-cv-1278 AWI EPG. See Local Rule

13 123. Because reassignment of this action to a single district judge and magistrate judge is likely to

14 affect a savings of judicial effort and economy, it is appropriate to reassign this action to the

15 docket of the undersigned. See Local Rule 123(c).

16            Accordingly, IT IS HEREBY ORDERED that:
17 1.         Pursuant to Local Rule 123, this case is REASSIGNED to the dockets of Senior District
18            Judge Anthony W. Ishii;
19 2.         The new case number will be: 1:19-cv-0296 AWI EPG, and all future filings in this case
20            shall use this case number only; and
21 3.         This case is referred to Magistrate Judge Grosjean for the purpose issuing a scheduling
22            order.1
23
     IT IS SO ORDERED.
24

25 Dated: March 25, 2019
                                                           SENIOR DISTRICT JUDGE
26
27

28
     1
      This order does not affect the parties’ stipulation for Defendant to file a responsive pleading or otherwise affect the
     Defendant’s ability to file an answer or a responsive motion.
